Citation Nr: 9934145	
Decision Date: 12/07/99    Archive Date: 12/10/99

DOCKET NO.  97-10 150A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
skin disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder including spina bifida.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
dental disorder.

4.  Entitlement to service connection for a psychiatric 
disability including post-traumatic stress disorder (PTSD).

5. Entitlement to service connection for a lung disorder.

6.  Entitlement to service connection for a cardiovascular 
disorder including hypertension.

7.  Entitlement to service connection for a kidney disorder.

8.  Entitlement to service connection for post polio 
syndrome.

9.  Entitlement to service connection for residuals of 
claimed heat stroke.

10.  Entitlement to service connection for a disability 
manifested by fatigue and weakness.

11.  Entitlement to disability compensation under the 
provisions of 38 U.S.C.A. § 1151 for impotence on the basis 
of VA medical treatment. 

12.  Entitlement to disability compensation under the 
provisions of 38 U.S.C.A. § 1151 for residuals of pulmonary 
embolism on the basis of VA medical treatment.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel




INTRODUCTION

The veteran had active military service from May 1960 to May 
1962.

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.

The record reflects that at the January 1998 RO hearing the 
veteran withdrew the issues of entitlement to service 
connection for a scar on the body as a residual of claimed 
exposure to mustard gas, entitlement to service connection 
for a nervous system disorder and claimed Agent Orange (AO) 
exposure as a basis for service connection of a skin disorder 
(Transcript (T) 9, 26-27, 30). 

The Board observes that the RO in December 1997 denied 
entitlement to service connection for chronic obstructive 
pulmonary disease and heart disease due to the use of tobacco 
products and notified the veteran of that determination.  At 
the January 1998 RO hearing, comments were made regarding 
tobacco use (T 22, 33) but the record does not show a notice 
of disagreement was filed at the hearing or thereafter to 
initiate appellate review.  

The record shows that the veteran sought to remove a national 
veteran's service organization, the Disabled American 
Veterans (DAV) as his representative in late 1997 but that he 
was represented by DAV at the RO hearing.  In April 1998 he 
retained a private attorney but the attorney withdrew in 
February 1999.  The veteran did not indicate an intention to 
obtain other representation or reinstate DAV before the Board 
proceeded with a decision in his appeal.  Therefore the Board 
will proceed on the record.

The veteran in September 1999 submitted to the Board an 
application for increased compensation based on 
unemployability.  This matter is not on appeal.  It is 
referred to the RO for initial consideration. 

Finally, the Board has observed the veteran's repeated 
references in the record to ionizing radiation exposure in 
service, which is confirmed by film badge readings in 1960 
and 1961.  The Board in October 1986 referred claims for 
dental, psychiatric and bleeding problems asserted to have 
been based on radiation exposure.  In response to the 
subsequent RO inquiry in December 1986 the veteran mentioned 
various disorders.  However, he claimed in May 1993 that he 
had never received the earlier RO radiation letters and in 
late 1995 he stated that his skin problem was caused by a 
combination of radiation and other exposures.  He mentioned 
radiation at the recent hearing as well (T 19).  It does not 
appear that his claim has been considered under the current 
adjudication guidelines for such claims.  Therefore, the 
matter is referred to the RO for clarification from the 
veteran as to his intentions regarding the claim before any 
additional adjudication resources are expended.  


FINDINGS OF FACT

1.  A July 1962 RO rating decision denied entitlement to 
service connection for a skin disorder and a back disorder.

2.  The veteran did not appeal the July 1962 rating decision 
regarding service connection for a skin disorder and he did 
not complete an appeal of the rating decision regarding a 
back disorder. 

3.  The evidence regarding a back disorder received since the 
July 1962 RO decision bears directly or substantially upon 
the issue at hand, is not essentially duplicative or 
cumulative in nature, and is so significant that it must be 
considered in order to fairly decide the merits of the claim.

4.  The Board in October 1986 found that the veteran had not 
submitted new and material evidence to reopen the claim of 
entitlement to service connection for a skin disorder.

5.  The evidence regarding a skin disorder received since the 
October 1986 Board decision bears directly or substantially 
upon the issue at hand, is not essentially duplicative or 
cumulative in nature, and is so significant that it must be 
considered in order to fairly decide the merits of the claim. 

6.  The claims of entitlement to service connection for a 
skin disorder and a back disorder are not supported by 
cognizable evidence showing that the claims are plausible or 
capable of substantiation.

7.  In a December 1976 RO rating decision, the RO denied 
entitlement to service connection for a dental disability; 
the veteran did not perfect an appeal of a December 1976 RO 
rating decision.

8.  The evidence regarding a dental disorder received since 
the RO decision in December 1976 does not bear directly or 
substantially upon the issue at hand, is essentially 
duplicative or cumulative in nature, and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

9.  The claims of entitlement to service connection for a 
psychiatric disability including PTSD, a lung disorder, a 
cardiovascular disorder including hypertension, a kidney 
disorder, post polio syndrome, a disability manifested by 
fatigue and weakness and residuals of claimed heat stroke are 
not supported by cognizable evidence showing that the claims 
are plausible or capable of substantiation.

10.  It is likely that the veteran has chronic impotence as a 
result of medication prescribed by VA for cardiovascular 
disease.

11.  The claim of entitlement to disability compensation 
under the provisions of 38 U.S.C.A. § 1151 for residuals of 
pulmonary embolism on the basis of VA medical treatment is 
not supported by cognizable evidence showing the claim is 
plausible or capable of substantiation.


CONCLUSIONS OF LAW

1.  Evidence received since the July 1962 decision wherein 
the RO denied the veteran's claim of entitlement to service 
connection for a back disorder and the October 1986 decision 
wherein the Board denied the claim of entitlement to service 
connection for a skin disorder is new and material, and the 
claims for service connection are reopened.  38 U.S.C.A. §§ 
5108, 7104, 7105 (West 1991); 38 C.F.R. §§ 3.104, 3.156, 20. 
1100, 20.1103 (1999).

2.  The claims of entitlement to service connection for a 
skin disorder and a back disorder are not well grounded.  
38 U.S.C.A. § 5107 (West 1991).

3.  Evidence received since the December 1976 decision 
wherein the RO denied the veteran's claim of entitlement to 
service connection for a dental disorder is not new and 
material, and the claim for service connection is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.104, 3.156, 20.1103 (1999).

4.  The claims of entitlement to service connection for a 
psychiatric disability including PTSD, a lung disorder, a 
cardiovascular disorder including hypertension, a kidney 
disorder, post polio syndrome residuals of claimed heat 
stroke and a disability manifested by fatigue and weakness 
are not well grounded.  38 U.S.C.A. § 5107 (West 1991).

5.  The criteria for entitlement to disability compensation 
under the provisions of 38 U.S.C.A. § 1151 for impotence have 
been met.  38 U.S.C.A. §§ 1151 in effect prior to October 1, 
1997, 5107 (West 1991 & Supp. 1998); 38 C.F.R. § 3.358(c)(3) 
(1998).

6.  The claim of entitlement to disability compensation under 
the provisions of 38 U.S.C.A. § 1151 for residuals of 
pulmonary embolism on the basis of VA medical treatment is 
not supported by cognizable evidence showing the claim to be 
plausible or capable of substantiation.  38 U.S.C.A. § 5107 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether new and material evidence has been 
submitted to reopen claims of entitlement to 
service connection for a skin disorder, a back 
disorder and a dental disorder.

Factual Background

Regarding a skin disorder, a review of the veteran' service 
medical records shows a preinduction examination in December 
1958 and an induction examination in May 1960 were 
unremarkable.  Service medical records show tinea affecting 
both inguinal areas in February 1961.  In November 1961 mild 
contact dermatitis from "DC" was reported for which he was 
given ointment.  In January 1962 dermatophytosis across the 
forehead was reported and he was given ointment.  Improvement 
was noted in March 1962.  In April 1962 an examiner reported 
slight erythematous plaques on the forehead directly over the 
nose bridge with a few superficially excoriated.  The veteran 
reportedly said the eruption comes and goes and that he 
believed it was due to contact with mustard gas.  No 
diagnostic impression was reported.  It was noted on a 
separation examination in early April 1962 that he would be 
sent to the medical clinic to evaluate a skin condition.  The 
medical history mentioned forehead contact with DC and CK gas 
at Dugway Proving Grounds and that he was having trouble.

The veteran in April 1962 was sent to a medical clinic where 
he claimed he had contact with blistering gas and broke out 3 
weeks later.  He reported that his arms were also exposed to 
gas but the examiner reported nothing there.  The examiner 
opined that it was difficult to believe the break-out was due 
to gas and that it looked more like acne.  The diagnostic 
impression given was acne.  Later in April follow up notes 
mention a papular appearing eruption on forehead with 
superficial excoriation.  When he was seen in May 1963 at the 
dermatology service a clear eruption was reported and he was 
advised to return as needed if the eruption recurred.  

The veteran's VA compensation claim in May 1962 contained 
mention of a skin disorder.  A VA examiner in July 1962 noted 
a history of exposure to test gases in late 1961 with 
recurrent itching and dermatitis of forehead at intervals of 
a month or more.  The examiner stated the clinical 
examination was non-revealing with no disease.  The examiner 
concluded no diagnosis was possible on that day and 
recommended hydrocortisone.  

The RO denied the claim in July 1962 on basis that current 
examination did not reflect the presence of skin disease.  
The veteran was mailed notice of the determination in July 
1962 to his address of record.  No appeal was received.

The veteran mentioned the skin rash on his forehead in a 
March 1982 letter to the RO wherein he again at length 
recalled chemical testing in service.  The RO in May 1982 
advised him of the prior denial.

The RO in early 1985 sought additional service medical 
records for gas testing after the veteran asserted that the 
records were incomplete.  The service department advised in 
April 1985 and in June 1985 that no additional records were 
located.  The veteran again mentioned a skin rash in April 
1985 correspondence.  In hearing testimony in May 1985 he 
recalled the testing but stated that he forgot what was being 
tested.  (Transcript at 4). 

VA outpatient records in 1984 note an itchy irritation of the 
upper left eyelid and report a small cystic lesion.  VA 
examination in October 1985 noted again his contentions 
regarding onset and history of intermittent rash of the 
eyebrows, sideburns and paranasal area.  The examiner stated 
a rash was not present at examination and that the face was 
clear.  The assessment was history suggestive of seborrheic 
dermatitis that tended to recur after successful therapy and 
seemed to result from a constitutional tendency of patient 
rather than particular environmental exposure in most cases.  
The examiner suggested that the veteran return when the rash 
was evident. 

The RO declined to reopen the claim in December 1985.  After 
another hearing regarding the skin in April 1986 wherein the 
veteran testified that no diagnosis was given (Transcript at 
4), the Board in October 1986 affirmed the 1985 RO 
determination.  The Board found that a chronic skin disorder 
had not been shown. 

VA medical records show tinea cruris in March 1990.  VA 
hospitalization in early August 1990 noted the skin to be 
without lesions.  During another hospitalization in early 
1992 the skin was described as being without obvious lesions.  
Federal prison system health records in November 1993 mention 
leg and thigh papular rash of undetermined etiology lasting 
for several days.

In correspondence to RO in 1993 regarding chemical testing 
the veteran mentioned a skin rash that had become quite 
severe.  He also recalled that the rash had been constant 
since 1989.  Other 1993 letters advise of a serious skin 
problem now. 

VA medical records in January 1993 mention scabies and 
findings consistent with dermatitis for a diffuse eruption 
over the lower abdomen and under the armpits.  In March 1993 
seborrheic dermatitis was reported for mild erythema with 
fine scale on the forehead.  Acne was reported later in 1993, 
as was herpes.  Dermatology referrals in early 1993 mention a 
pruritic papular rash.  An outpatient record in April 1996 
noted a several year history of an itchy rash on arms and 
forearms and the veteran's own history of onset after nerve 
gas exposure in service.  The assessment was irritation from 
soap worsened by scratching.  During VA hospitalization in 
November 1996 for mandibular repair after gunshot wound a 
right axillary skin lesion was removed.  

During a January 1998 hearing, the veteran testified that he 
had recurring skin lesions that itched and burned and were 
filled with liquid.  He recalled early VA treatment and being 
told of herpes simplex (T 9-12).

Concerning a back disorder, the veteran's spine was negative 
on preinduction examination in late 1958.  He reported a 
history of back trouble in July 1957 and an examiner's 
elaboration contains note of a back injury in the summer of 
1957 and that the back was well now.  The induction 
examination in May 1960 shows a normal spine and unremarkable 
medical history.

The veteran's service medical records show a complaint of low 
back pain on bending in May 1961.  An examiner reported full 
range of motion, no tenderness and negative neurological 
findings.  There was no diagnosis.  In December 1961 he was 
seen with a low backache greater on the right.  It was 
reported that he previously had had "disc trouble".  An 
examination showed spastic lumbar paravertebral muscles, 
tenderness over the dorsal processes of L5-S1 and negative 
neurology.  Clinically, there was low back strain with muscle 
spasm and tenderness over dorsal process of L5-S1 with 
neurology essentially normal.  The X-ray film was interpreted 
as showing rudimentary ribs L-1, spina bifida occulta at S-1 
and some slight increase in angulation of the L5-S1 curve.  
He was sent to physical therapy in December 1961 where it was 
noted he had back pain when making a bed.  It was also 
reported that he had a history of similar episodes in past 
especially when playing football.  He did not return after 
two days of treatment.  Provisional diagnosis was low back 
strain.  The April 1962 separation examination shows a normal 
spine.

The veteran claimed back trouble in November 1960 on a VA 
application in 1962.  No examination was completed for the 
back.  The RO denied the claim in July 1962 on the basis that 
spina bifida occulta is a congenital or developmental 
abnormality that is not disability under the law.  The 
veteran was mailed notice in July 1962 to his address of 
record.  He disagreed and the RO provided him with a VA Form 
1-9 in September 1962.  He did not perfect an appeal, 
however.

VA medical records in January 1980 mention lumbar pain 
syndrome and an X-ray was read as showing incidental spina 
bifida occulta at S-1.  There was a reference in March 1980 
to treatment for low back pain.  

A RO letter in 1982 advised him of the prior denial.  The 
next pertinent reference to bad back problems was in a 
December 1986 letter wherein the veteran claimed that X-rays 
in the record showed this.  The RO in 1987 again asked him to 
confirm that the claimed disorder existed.  

VA outpatient records show a complaint of back pain in late 
1991.  This was reported as lumbar muscle strain without 
history of trauma or dysuria.  In January 1992 inpatient VA 
records note recent low back pain as likely musculoskeletal 
in nature.  

In correspondence to RO in May 1993 the veteran mentioned 
back and spinal spasms.  In June 1993 he inquired of VA 
whether spina bifida occulta was now a disability.  Federal 
prison system medical records in late 1993 note recurrent 
back pain by history.  VA lumbar spine radiology in June 1994 
noted back pain with a history of childhood polio and the 
study was read as showing spur projection on several of the 
lower lumbar vertebra margins, disc space normally maintained 
and normal sacroiliac joints.  The impression was of mild 
degenerative vertebral body spurs.  In 1995 he asserted that 
the back problem stemmed from polio for which he was 
hospitalized in 1952.

In 1998 testimony he claimed that spina bifida was aggravated 
by service and that a kidney disorder played a role in his 
back disorder.  He stated that the opinion regarding spina 
bifida was his own (T 24-26).

As regards a dental disorder, in the 1958 preinduction 
examination his dentition was described as "acceptable" 
with no history of tooth or gum trouble.  There was no other 
notation on the dental section of examination form.  The 
induction examination report form contains a note that a 
dental officer did not do a dental examination.  However, his 
dental status was reported as "acceptable" and there was a 
negative history.

The veteran's service medical records show that in May 1960 
after reporting for military service a dental examination 
found caries in teeth 3, 8, 19, 30, 31 and defective filling 
of tooth 14.  He had refilling of teeth 19 and 14 in 1960.  
Missing were teeth 4, 32, 10, 18.  Tooth number 14 was again 
treated during February-March 1962.  Gingivitis was treated 
several months in 1960.  The separation examination in April 
1962 noted missing teeth 32, 4, 10, 18 and Class I status.  
There was a history of severe tooth or gum trouble without 
elaboration.

The veteran did not include a dental claim in his 1962 VA 
compensation application.  He submitted a dental claim in 
1976 for dental trauma claimed as disease from working at 
Dugway Proving Grounds.  He asserted that the dental claim 
was based on classified tests and "classified documents".  
A VA dental rating in December 1976 found no evidence of 
combat, service trauma or prisoner of war confinement and no 
evidence of dental disability due to chemical warfare 
testing.  In September 1977 he disagreed and RO issued a 
statement of the case in October 1977.  

The veteran's next pertinent reference was to "failure of 
teeth" in an April 1985 letter to RO and "teeth 
deterioration" in September 1985 due to "CBR testing."  He 
made the same assertion on a VA benefit application in 
December 1985.  The record of a VA hospitalization in late 
August 1990 contains a note of poor dentition. 

The veteran's correspondence to RO in May 1993 regarding 
chemical testing residuals mentions dental loss and loss of 
teeth.  In other 1993 correspondence he claimed that all 
personnel involved in the tests lost enamel from their teeth.  
Federal prison system records show on a neurology evaluation 
in late 1993 he blamed loss of teeth on nerve gas exposure.  
VA dental evaluation during an April 1993 hospitalization 
noted that he was status post gunshot wound of the mandible 
and was being evaluated for dentures.  It was noted that he 
was not eligible for VA dental assistance.  In September 1995 
he reported that he had now lost all upper teeth.  The record 
of VA hospitalization in November 1996 reflects complete 
upper dentures and partial lower dentures.   

Hearing testimony in 1998 was directed to the chemical 
testing experience in service and the assertion that his 
teeth decayed and had to be removed because of gas exposure.  
He stated that no physician had told him this but that it was 
his belief.  He recalled having green dye on his teeth that 
would not brush off (T 2-7).  


Criteria

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. § 
5104.  A final and binding agency decision shall not be 
subject to revision on the same factual basis except by duly 
constituted appellate authorities or except as provided in § 
3.105 of this part.  38 C.F.R. § 3.104(a).

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in 
38 C.F.R. § 20.302.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  
An appeal consists of a timely filed Notice of Disagreement 
in writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  38 C.F.R. 
§ 20.200.

When a claim is disallowed by the Board, the claim may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered except as 
provided in section 20.1400.  38 U.S.C.A. § 7104(b); 
38 C.F.R. §§ 20.1100, 20.1400.  When a claimant requests that 
a claim be reopened after an appellate decision has been 
promulgated and submits evidence in support thereof, a 
determination as to whether such evidence is new and material 
must be made, and if it is, as to whether it provides a basis 
for allowing the claim.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 20.1105.

The regulations define new and material evidence as follows:

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).

The United States Court of Appeals for the Federal Circuit 
(hereinafter, "the Court of Appeals") recently ruled that 
the United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") erred in adopting the test 
articulated in Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

In Colvin, the Court adopted the following rule with respect 
to the evidence that would justify reopening a claim on the 
basis of new and material evidence, "there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  Colvin, 1 Vet. App. at 174.  In light 
of the holding in Hodge, the Board will analyze the evidence 
submitted in the case at hand according to the standard 
articulated in 38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

Service connection may be granted for a disease or injury 
incurred in or aggravated by active service in the line of 
duty.  38 U.S.C.A. §§ 1131, 1153.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  However, congenital or developmental 
defects, refractive error of the eye, personality disorders 
and mental deficiency as such are not diseases or injuries 
within the meaning of applicable legislation.  38 C.F.R. 
§ 3.303(c).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  

Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a).

A threshold question to be answered is whether the veteran 
has presented evidence of a well grounded claim; that is, a 
claim that is plausible or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  Although the claim 
need not be conclusive, it must be accompanied by supporting 
evidence.  An allegation alone is not sufficient.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded:  (1) 
There must be evidence of a current disability, usually shown 
by a medical diagnosis.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992); (2) There must also be competent evidence of 
incurrence or aggravation of a disease or injury in service.  
This element may be shown by lay or medical evidence.  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991); and (3) There must be 
competent evidence of a nexus between the in-service injury 
or disease and the current disability.  Such a nexus must be 
shown by medical evidence.  Lathan v. Brown, 7 Vet. App. 359, 
365 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

In determining whether a claim is well grounded, the Board is 
required to presume the truthfulness of the evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77-8 (1995); King v. 
Brown, 5 Vet. App. 19, 21 (1993).

The Court has held that if an appellant fails to submit a 
well grounded claim, VA is under no duty to assist him/her in 
any further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 5 Vet. App. 19, 21 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  When, after consideration 
of all of the evidence and material of record in an 
appropriate case before VA, there is an approximate balance 
of positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 
3.102, 4.3.

Service connection for dental conditions will not be 
considered as having been established when the evidence 
clearly shows that the disabilities existed or were 
recorded at the time of enlistment, subject to the provisions 
of paragraph (b) of this section or originated subsequent to 
discharge from causes not related to service. Each missing or 
defective tooth and each disease of the investing tissues 
will be considered separately, and service connection will be 
granted for disease or injury of individual teeth and of the 
investing tissues, shown by the evidence to have been 
incurred in or aggravated by service.

(b) Treatment in service.  The furnishing of treatment or 
prosthesis for noncompensable dental conditions during 
service will not be considered per se as aggravation of a 
dental condition shown to have existed prior to entrance into 
active service.  Teeth noted at entry into active service as 
carious restorable will not be held as service connected, 
either direct or by aggravation, notwithstanding enlargement 
of the original cavity or development of additional 
cavitation on the same or another surface; nor on the basis 
of the insertion of a filling during service, unless new 
caries develop after expiration of a reasonable time after 
the original cavity has been filled, amelioration rather than 
worsening or aggravation ensuing in such cases.  Service 
connection by aggravation will be conceded in such teeth, 
carious restorable at entry into service, whether or not 
filled, but which necessitate extraction after the expiration 
of a reasonable time after entry into active service.  A 
filling recorded at induction followed by a reasonable period 
of service and extraction or replacement because of new 
caries will entitle the veteran to a finding of direct 
service connection for the new condition.  Likewise, 
aggravation is allowed where pyorrhea is noted at enlistment 
but after reasonable service necessitates extraction of a 
tooth or teeth during service.  Conversely, service 
connection by aggravation will not be conceded if the tooth 
at enlistment was classified as defective but was not 
restorable.

(c) Associated diseases.  Effective principles relating to 
the establishment of service connection for dental diseases 
and injuries by reason of their relationship to other 
associated service-connected diseases or injuries will be 
observed in the adjudication of claims based upon dental 
conditions where a determination to that effect is properly 
in order.
    
(d) Presumption of soundness.  The statutory presumptions as 
to soundness of condition at time of entrance into active 
service will not be applicable, in cases of dental conditions 
not disabling to a compensable degree.

(e) Combat, trauma, prisoner-of-war status.  As to each 
noncompensable service-connected dental condition, a 
determination will be made as to whether it was due to combat 
wound or other service trauma.  Where service connection is 
granted for noncompensable dental conditions, it will be 
determined whether the veteran involved was a prisoner of 
war, but not which of such conditions are attributable to 
the prisoner-of-war experience.  38 C.F.R. § 3.381 in effect 
prior to June 8, 1999.  64 Fed. Reg. 30392-30393 (June 8, 
1999). 

Service connection for dental disabilities will be 
established by service records, documentary evidence in the 
form of reports of examinations (dental or physical), duly 
certified statements of dentists or physicians, or certified 
statements of fact from two or more disinterested parties.  
The disability must be shown to have been incurred in or 
aggravated by service as provided in this section. Statements 
certified by dentists or physicians must give the claimant's 
full name, the date he or she was first examined or treated, 
the date of subsequent treatments, if any, and contain a 
complete and detailed statement of the symptoms observed and 
diagnosis made.  The name or number of all defective or 
missing teeth noted and the character and extent of any 
pathological condition of the investing tissues observed 
should be included.  If exact dates cannot be given, an 
approximate date may be used.  Certified statements from 
disinterested parties must show the circumstances under which 
knowledge of the claimant's disability was obtained and as 
far as possible describe the symptoms and location of the 
disability observed.

(b) Exceptional case.  Where after all sources of information 
have been exhausted and all variations in the records 
reconciled, there remains notation of filled teeth at time of 
release from active service and there was no notation of 
these teeth as defective or filled at entrance into service, 
service connection may be granted in exceptional cases for 
such teeth, notwithstanding there is no record of treatment 
during service, if the veteran alleges treatment in service, 
giving the time and place of treatment, and the conditions 
and circumstances of his or her service support his or her 
allegation, and inception in service is consistent with sound 
dental judgment.  Exceptional cases contemplated in this 
category are where the veteran had a considerable period of 
service, particularly in a combat area where records of 
treatment may not always have been recorded due to the stress 
and strain encountered under battle conditions or where 
extenuating circumstances are shown in those instances where 
the veteran served in this country or in other than combat.

(c) Limitations.  Salivary deposits are a type of routine 
dental condition which has no relation to service.  Malposed 
teeth with no pathology shown will not be service connected.  
Service connection should not be granted for the 3d molars at 
any time unless there is a definite record showing such teeth 
to have been diseased after a reasonable period of service.  
The 3d molars shown as present at induction and missing at 
discharge will not be granted service connection unless there 
is an actual record of extraction for reasons other than 
malposition or impaction.  Vincent's disease should not be 
granted service connection if the service records are 
entirely negative.  To warrant favorable action on Vincent's 
disease, chronicity, continuity of treatment, or the residual 
thereof, that is, periodontoclasia or pyorrhea, should be 
shown by the service records as chronic.  Vincent's disease 
with infrequent episodes of short duration in the active 
service should be considered as an acute condition and may 
not be service connected.  Gingivitis is not considered a 
disease entity and is not ratable.  Diagnosis of pyorrhea in 
service after a reasonable period of service will require 
confirmation by a Department of Veterans Affairs examination, 
including X-ray, before grant of service connection, unless 
examination is contraindicated by factors such as extraction 
of all pyorrhectic teeth.  Pyorrhea shown during service 
after a reasonable period of service, involving one or more 
teeth necessitating extraction, is a sufficient basis for 
grant of service connection for the tooth or teeth involved.  
38 C.F.R. § 3.381 in effect prior to June 8, 1999, as amended 
at 44 FR 22720, Apr. 17, 1979.

Service connection of dental conditions for treatment 
purposes.  (a) Treatable carious teeth, replaceable missing 
teeth, dental or alveolar abscesses, and periodontal disease 
will be considered service-connected solely for the purpose 
of establishing eligibility for outpatient dental treatment 
as provided in Sec. 17.161 of this chapter.

(b) The rating activity will consider each defective or 
missing tooth and each disease of the teeth and periodontal 
tissues separately to determine whether the condition was 
incurred or aggravated in line of duty during active service.  
When applicable, the rating activity will determine whether 
the condition is due to combat or other in-service trauma, or 
whether the veteran was interned as a prisoner of war.

(c) In determining service connection, the condition of teeth 
and periodontal tissues at the time of entry into active duty 
will be considered.  Treatment during service, including 
filling or extraction of a tooth, or placement of a 
prosthesis, will not be considered evidence of aggravation of 
a condition that was noted at entry, unless additional 
pathology developed after 180 days or more of active service.

(d) The following principles apply to dental conditions noted 
at entry and treated during service:  Teeth noted as normal 
at entry will be service-connected if they were filled or 
extracted after 180 days or more of active service.  (2) 
Teeth noted as filled at entry will be service-connected if 
they were extracted, or if the existing filling was replaced, 
after 180 days or more of active service.  (3) Teeth noted as 
carious but restorable at entry will not be service-connected 
on the basis that they were filled during service.  However, 
new caries that developed 180 days or more after such a tooth 
was filled will be service-connected.  (4) Teeth noted as 
carious but restorable at entry, whether or not filled, will 
be service-connected if extraction was required after 180 
days or more of active service.  (5) Teeth noted at entry as 
non-restorable will not be service-connected, regardless of 
treatment during service.  (6) Teeth noted as missing at 
entry will not be service connected, regardless of treatment 
during service.

(e) The following will not be considered service-connected 
for treatment purposes:  (1) Calculus; (2) Acute periodontal 
disease; (3) Third molars, unless disease or pathology of the 
tooth developed after 180 days or more of active service, or 
was due to combat or in-service trauma; and (4) Impacted or 
malposed teeth, and other developmental defects, unless 
disease or pathology of these teeth developed after 180 days 
or more of active service.

(f) Teeth extracted because of chronic periodontal disease 
will be service-connected only if they were extracted after 
180 days or more of active service.  38 C.F.R. § 3.381, 
effective June 8, 1999.


Analysis

The veteran seeks to reopen his claims for service connection 
for back and dental disorders that the RO denied in July 1962 
and December 1976 rating decisions, respectively, that were 
not appealed.  He also seeks to reopen a claim of service 
connection for a skin disorder that was more recently denied 
by the Board in October 1986.  In essence, when the RO or the 
Board finally denies a claim, the claim may not thereafter be 
reopened and allowed, unless new and material evidence has 
been presented in the absence of clear and unmistakable 
error.  The presence of such error is not at issue here.  
38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 3.104, 20.1100.

When a claimant seeks to reopen a finally-denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  In order to reopen a finally-denied 
claim there must be new and material evidence presented since 
the claim was last finally disallowed on any basis, not only 
since the claim was last denied on the merits.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  Under Evans, evidence is new 
if not previously of record and is not merely cumulative of 
evidence previously of record.  The 1962 and 1976 RO 
decisions are the pertinent rating determinations regarding 
the back and dental disorders, respectively.  The 1986 Board 
decision is the pertinent determination regarding a skin 
disorder.

Review of the RO's findings in the July 1962 decision shows, 
in essence, that the RO found no competent medical evidence 
of a back disability in service other than a developmental or 
congenital defect of spina bifida occulta.  The RO in essence 
referred to the service medical records.  Since that decision 
there has been evidence of lumbar muscle strain and radiology 
evidence of degenerative spur formation of lumbar vertebral 
bodies.  This is supplemented by sworn testimony.

Concerning the evidence regarding a skin disorder, what has 
changed since the Board decision is evidence indicating a 
skin disorder reported as dermatitis and acne by VA 
clinicians in the early 1990's has been observed.  This was a 
significant element missing on two VA examinations available 
to the Board in 1986.  There was also the veteran's testimony 
on two RO hearings at that time that no diagnosis of a skin 
disorder was offered.  

In view of this evidence the Board finds that new and 
material evidence has been submitted to warrant reopening the 
veteran's claims for service connection for skin and back 
disorders.  The specified basis of the RO denial in 1962 is 
changed by the additional evidence that includes medical 
evaluation of the veteran that shows low back disorder 
complaints and radiology evidence of degenerative disease of 
the lumbar spine.  The specified basis for the Board 
declining to reopen the claim in 1986 was that a skin 
disorder was not shown.  The current evidence of dermatitis 
and acne changes the specified basis.  Therefore, the 
evidence received since the 1962 RO decision and the 1986 
Board decision is not essentially cumulative of earlier 
evidence as it shows back and skin disorders not previously 
shown since service. 

Under the new Elkins test, VA must first determine whether 
the veteran has submitted new and material evidence under 
section 3.156 to reopen a claim.  The additional evidence 
regarding the claimed skin and back disorders is not 
cumulative, thereby passing the first test.  The Board finds 
that the evidence added to the record since each decisions 
adds to previously reviewed evidence regarding back and skin 
complaints since service and provides evidence of disability.  
This additional evidence viewed with that previously of 
record is new and material evidence as it bears directly and 
substantially upon the issues at hand, and being neither 
solely duplicative nor cumulative, it is significant and must 
be considered in order to decide the merits of the claim 
fairly.  38 C.F.R. § 3.156(a).  

As new and material evidence has been submitted to reopen the 
veteran's claims for service connection for skin and back 
disorders, the first element under the new Elkins test has 
been satisfied.  Accordingly, the Board's analysis must 
continue.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  The 
Board will therefore address the second element of whether 
the veteran's claims are well grounded.  And lastly, if the 
claim is well grounded, VA must proceed to evaluate the 
merits of the claim but only after ensuring that the duty to 
assist has been fulfilled.  Winters v. West, 12 Vet. App. 203 
(1999); Elkins v. West, 12 Vet. App. 209 (1999).

The generally applicable criteria for a well-grounded claim 
require that a claim be a plausible one.  That is, one being 
meritorious on its own or capable of substantiation.  The 
evidence need only show the claim is possible.  See 
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

In general a well grounded claim requires medical evidence of 
a current disability; medical or, in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed inservice injury or disease and a current 
disability.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

The veteran's claims for skin and back disabilities do not 
meet this standard since the necessary medical nexus evidence 
is not of record.  The medical evidence submitted, 
supplemented by the recent RO hearing testimony, does not 
provide an opinion favorable to either claim, or indicate 
that such existed regarding the skin.  The veteran alluded to 
favorable medical opinion regarding the back but he did not 
provide the evidence during the period of more than one year 
after the RO hearing.  He indicated at that time that he 
would provide the evidence (T 26) but has not since.  More 
than a year having passed the Board is left with the 
reasonable belief that the claimed evidence does not exist 
and that the veteran has in effect abandoned the effort.  (We 
note that the veteran may reopen his claim in accordance with 
governing law and regulation by submitting evidence tending 
to show a nexus between his currently-shown back disability 
and his period of service at any time.)  As for a skin 
disorder, the nexus element is not satisfied.  For example, a 
VA examiner identified a soap reaction as the probable cause 
of the veteran's skin symptomatology, despite the history of 
chemical testing related by the veteran.

In summary, there is evidence showing skin and back 
complaints in service and current medical evidence indicating 
skin and back disorders.  What the record does not contain is 
competent nexus evidence linking either disorder to service, 
assuming they are chronic.  Such is required in either 
instance since the veteran would be attempting to link 
specific disorders to service that were initially mentioned 
well after service.  See Savage v. Gober, 10 Vet. App. 488 
(1997).  Nor are his claims for service connection on the 
basis of asserted toxic gas exposure well-grounded.  Neither 
a skin disorder other than a skin cancer nor musculoskeletal 
back disorder are among the listed disorders, subject to the 
regulatory presumption in such cases.  See Pearlman v. West, 
11 Vet. App. 443, 447 (1998); 38 C.F.R. § 3.316.  In light of 
the findings herein that the veteran's claims for service 
connection for a skin disorder and a back disorder are not 
well grounded, the Board notes that the second element of the 
Elkins test has not been met.  Accordingly, the Board's 
analysis must end here without addressing the merits of the 
claims.  

The Board observes that spina bifida occulta is a 
developmental anomaly characterized by defective closure of 
the bony encasement of the spinal cord, a defect of the 
vertebral canal without protrusion of the cord or meninges.  
Dorland's Illustrated Medical Dictionary, 1557 (28th ed. 
1994).  As such it falls within the disorders listed under 
38 C.F.R. § 3.303 for which service connection may not be 
established.  See, e.g., VAOPGCPREC 67-90 and 82-90 (O.G.C. 
Prec. 67-90 and 82-90).  The precedent opinion of the VA 
General Counsel is binding on the Board.  38 U.S.C.A. § 7104.  
The Board observes that the pertinent distinction between 
congenital or developmental "disease" and "defect" in the 
VA disability compensation scheme as discussed in VAOPGCPREC 
82-90 (O.G.C. Prec. 82-90), has been relied on in precedent 
decisions.  See for example Carpenter v. Brown, 8 Vet. 
App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-
15 (1993).

Regarding a dental disorder, the Board finds that the claim 
for service connection should not be reopened.  The Board 
observes that the claim was adjudicated in 1976 on the theory 
of chemical test exposure and rejected.  The veteran now 
offers the previously considered and rejected theory of 
causation.  As noted in hearing testimony, he concedes there 
does not exist competent evidence to support it.  There is as 
well the documented trauma to the mouth from recent multiple 
gunshot wounds that are not linked to service or any incident 
of service.  In the context of the current standard for new 
and material evidence, the Board must find that the 
additional evidence is at best cumulative.  

The Board is aware that the regulations regarding service 
connection for dental disabilities were changed recently.  
However, the change in the regulatory criteria alone does not 
provide a basis for the veteran to have prevailed where he 
would not have previously.  His claim is essentially the same 
now as it was in 1976 and the evidence at that time did not 
show dental trauma or evidence in favor of chemical exposure 
as a basis supporting the dental disability claim.  Therefore 
the regulation change does not establish new and material 
evidence, a new cause of action or otherwise warrant further 
consideration without supporting evidence.  See Routen v. 
West, 142 F.3d 1434, 1442 (Fed. Cir. 1998); Boggs v. West, 11 
Vet. App. 334, 342-43 (1998). 


II.  Service connection for a psychiatric 
disability including PTSD, a lung disorder, 
cardiovascular disorder including hypertension, a 
kidney disorder, post polio syndrome, residuals 
of claimed heat stroke and a disability 
manifested by fatigue and weakness.  

Factual Background

The veteran's preinduction examination and induction 
examination are negative for a psychiatric disorder.  
Cardiovascular examination was also normal and his blood 
pressure was 130/70.  Respiratory evaluation was normal, as 
was the chest x-ray.  The veteran provided a history of hay 
fever and chest pain or pressure and coughing up blood.  The 
examiner elaborated that the veteran claimed frank hemoptysis 
with blood clots about four months prior to the examination.  
The induction examination report also reflected a normal 
clinical evaluation of the lungs and a negative history.  An 
X-ray was reported as taken but the interpretation was not 
reported.  Cardiovascular system was reported as normal with 
blood pressure of 124/84.  The preinduction and induction 
examinations were negative for a kidney disorder.  As for 
post polio syndrome, on the induction examination it was 
reported that he had a two-month history of polio in 1952 
without sequelae.  Neither examination report is remarkable 
for heat stroke or any disability manifested by fatigue and 
weakness.  

The service medical records show that in April 1961 the 
veteran was seen in the mental hygiene clinic and that it was 
believed that he would be able to complete his tour of duty.  
It was noted that he would be seen again if further 
difficulties arise. The record showed hospitalization in May 
1961 for abdominal pain with a negative urinalysis.  The 
diagnosis was gastroenteritis.

The April 1962 separation examination is unremarkable 
psychiatrically and notes past history of coughing up blood, 
a negative chest X-ray, normal lungs on clinical evaluation 
and history of fall hay fever.  The examination showed a 
negative heart and blood pressure 152/74.  The examination 
was negative for a kidney disorder.  There was a history of 
kidney stone or blood in urine, which an examiner elaborated 
on as referring to bloody stool and hematuria in 1961.  The 
examination was unremarkable with respect to claimed post 
polio syndrome, heat stroke or disability manifested by 
fatigue or weakness.  

VA records include the report of hospitalization from October 
1968 to January 1969 showing a diagnosis of sexual deviation 
manifested by exhibitionism.  Noted was a history of 
poliomyelitis at age 15 with mild back muscle weakness as the 
only significant sequela.  He denied any previous treatment 
for mental disorder.  His blood pressure was 140/82.  When he 
was re-admitted from April 1969 to June 1970 for sexual 
deviation manifested by exhibitionism, a physical examination 
was essentially unremarkable with blood pressure 132/80.  A 
chest X-ray was read as showing an essentially negative chest 
with evidence of old granulomatous disease. 

VA social work service report of October 1977 identified a 
personality disorder and extreme immaturity based 
exhibitionism.  It was also noted that the veteran was not 
left with any serious disabilities from polio.  A 
corresponding psychiatry record noted personality trait 
disorder, schizoid type.  VA chest X-ray in late 1978 
reported calcified granuloma of the left apex.  In March 1980 
he was seen for a cough of several days.  The assessment was 
bronchitis.  VA outpatient records in early 1979 mention high 
blood pressure and in March 1980 elevated blood pressure was 
reported.   

The veteran mentioned mental problems in a letter to the RO 
in April 1985.  In September 1985, he claimed emotional 
stress linked to chemical exposure.  

VA medical records show in late 1987 a persistent cough that 
was assessed as bronchitis with a questioned Mycoplasma.  A 
chest X-ray in late 1987 again found a calcified granuloma of 
the left upper lung.  In April 1988 he complained of a 
persistent cough and gave a history of Legionnaire's disease.  
In September and December 1989 he was seen with a persistent 
dry cough of undetermined etiology.  A January 1990 pulmonary 
function study is of record and a bronchoscopy in March 1990 
was reported as negative.

VA hospitalized the veteran in early August 1990 for unstable 
angina.  It was noted he had a history of hypertension and 
that he was status post polio in 1952 with no residual 
weakness.  The record shows that his lungs were clear and 
that he had a multi dose inhaler.  Asthma was reported on a 
problem list and there was a reference to past polio with 
symptoms of marked fatigue and weakness that required a two-
month hospitalization at the time.  Regarding asthma, it was 
noted that approximately two years previously he developed a 
chronic cough but denied wheezing, shortness of breath, 
sputum production.  After bronchoscopy he was diagnosed with 
hyperactive airways and given an inhaler.  The record 
mentioned that current and previous medication for 
hypertension caused a decrease in sexual function.  

VA hospitalized the veteran in late August 1990 for cardiac 
catheterization and coronary artery bypass grafting.  
Bibasilar atelectasis was reported on a postoperative chest 
X-ray with clear lungs to auscultation on an earlier physical 
examination.  He was released in stable condition to his home 
and he was instructed to wear elastic stocking for four to 
six weeks.  The record noted that he had no residual damage 
from polio and that he had a four or five year history of 
hypertension.  There was a question of whether he had asthma 
and sinusitis was also mentioned.  The diagnosis was coronary 
artery disease 

The report of a VA hospitalization in September 1990 shows a 
diagnosis of pulmonary embolism and history of depression.  
It was reported that just prior to admission he had had a 
sudden sharp chest pain.  A follow up chest X-ray was read as 
typical of pulmonary embolism.  It was noted that he had 
depression for several months from surgery and new onset 
pulmonary embolism.  It was noted that he had had a bout of 
polio in 1952 

VA hospitalized the veteran in October 1990.  He was found 
with decreased breath sounds in the left base and the 
diagnosis was left lower lung atelectasis residual after 
pulmonary embolism.  Also reported were residuals after 
pulmonary embolism with a chest X-ray read as showing chronic 
left lower lobe air space disease/collapse with probable 
adjacent pleural fluid collection.  

The VA outpatient records in 1991 mention depression possibly 
related to physical illness or unresolved sexual issues.  VA 
hospitalization in January 1992 shows an admission for 
possible renal calculi.  There was a historical reference to 
chronic renal insufficiency.  It was noted that he denied any 
weakness on musculoskeletal examination. 

Follow up treatment records mention probable ureteral 
calculus.  In late 1992 psychiatric triage assigned the 
assessment of situational crisis and rule out 
characterological traits.  The reports mention depression and 
pain secondary to gunshot wounds.  VA hospitalization in 
April 1993 reports chronic renal insufficiency and history of 
depression and pulmonary embolism.  It was noted that he had 
been medically managed for hypertension for 15 years. 

In June 1993 a VA psychiatric clinician noted the veteran's 
complaints and opined that he did not present the typical 
symptoms of PTSD and had never been exposed to combat. 

In correspondence to RO in May 1993 regarding chemical 
testing in service the veteran claimed PTSD from nerve gas 
testing and poor lungs as a result of the tests.  In other 
1993 correspondence he claimed treatment since 1962 at VA and 
elsewhere and that he felt his condition was PTSD from 
chemical warfare duty.  He mentioned that since the testing 
experience he periodically coughed up blood.  In addition he 
claimed that chemical testing resulted in tiredness and 
weakness.  He also asserted that his heart problems and high 
blood pressure were the result of his diet in service and 
that he was given medication by VA in 1963.  He inquired 
about post polio syndrome in letter to VA in June 1993.  

Federal prison system medical records in late 1993 include a 
psychiatric evaluation that mentioned a traumatic event in 
late 1992.  The diagnoses included exhibitionism and rule out 
PTSD.  Stressors were identified as multiple gunshot wounds 
and open heart surgery.  These records also include 
historical references to hay fever, shortness of breath, 
adverse reaction to medication, kidney stone or blood in 
urine, recurrent back pain and paralysis.  The records 
mention diminished renal function in late 1993 with kidney 
radiology interpreted as not demonstrating chronic diffuse 
renal disease.  The impression was no hydronephrosis.  The 
record includes a chest X-ray read as showing left lower lung 
post surgical fibrosis.  A pulmonary function test was read 
as being consistent with a restrictive process that was 
understandable with previous coronary artery bypass surgery 
and lung injury from multiple bullet wounds.  The veteran was 
assessed with a chronic cough and his claimed exposure to 
nerve gas was noted.  A consultant in July 1994 noted clear 
lungs on examination.

VA clinical record entry in April 1994 noting the veteran's 
cardiovascular diagnoses included a complaint of "lots of 
fatigue".  A VA record entry in late 1994 shows an 
impression of antisocial personality.  VA lumbar spine X-ray 
in June 1994 noted back pain with a history of childhood 
polio.  Chest X-ray in June 1994 was read as showing small 
granulomatous calcification left upper lobe and post 
inflammatory scarring left lung base by linear densities. 

History of depression was reported during VA hospitalization 
in early 1995.  A chest X-ray then obtained was read as 
showing streaky opacities in the left lung base that likely 
represented scarring from previous infection.  Reference was 
made by history to chronic renal insufficiency and pulmonary 
embolism.

VA outpatient records of late 1995 note that the veteran 
desired an inhaler for increased cough usually without 
phlegm.  The lungs were reported as being clear and the 
assessment was no indication for an inhaler.  In January 1996 
he reported a head cold several months earlier that evolved 
into a productive cough with occasional rhonchi.  The 
assessment was mild bronchitis.  

In correspondence to RO in 1995, the veteran claimed that 
heat stroke had occurred in basic training.  He also 
mentioned that heat stroke and loss of hearing in basic 
training complicated polio.  He completed a PTSD 
questionnaire in late 1995.

The report of the veteran's initial VA hospitalization in 
July 1997 shows a diagnosis of pulmonary embolism post 
coronary artery bypass graft in 1990.  The physical 
examination found clear lungs.  He was transferred to another 
VA hospital where examination noted equal breath sounds 
bilaterally.  Other contemporaneous VA medical records 
include a chest X-ray read again as showing left lung 
scarring.  The veteran mentioned mustard gas exposure to a VA 
examiner in late 1997 and the record showed that pulmonary 
function testing was scheduled.  A history of nephrolithiasis 
is noted in the contemporaneous record.

In a January 1998 letter to the RO, the veteran added that be 
believed PTSD was related to a traumatic experience in basic 
training when a hand grenade was not thrown correctly by 
another trainee. 

At the 1998 RO hearing, the veteran recalled that he had a 
lung-burning sensation and cough in service from chemical 
exposure.  He recalled a diagnosis of asthma and bronchitis 
in 1980.  He indicated that a toxicologist supported the 
claim and that he would furnish records (13-15).  As for a 
psychiatric disorder, he testified that the VA treated him 
for this and he believed the problem was PTSD.  He asserted 
his belief that gas exposure was a cause of depression (T 16-
20).  The veteran testified regarding cardiovascular disease 
that this was linked to chemical exposure and his diet in 
service that consisted of liver.  He indicated that he would 
seek medical evidence to support the claim (T20-23).  
Regarding a kidney disorder, he stated that he could not 
recall the argument linking the disorder to service, but he 
mentioned a problem in 1991 (T 23).  

The veteran also testified that spina bifida was aggravated 
by chemical testing in service.  He claimed the kidney 
disorder played a role in the back disorder.  The veteran 
stated that he would seek supporting medical opinion (T 24-
26). Regarding post polio, he asserted the symptoms were 
physical and psychiatric and included weakness and fatigue.  
He stated chemical testing aggravated the disorder and he 
said that he would seek evidence to support what was his 
opinion of causation (T 27-28).  Concerning heat stroke, the 
veteran recalled this occurred in service although there was 
no medical evidence of it.  He opined that he now had lung 
problems and weakness linked to heat stroke and that fatigue 
and weakness were linked to his other problems (T 28-29). 


Criteria

The following criteria are applicable to the matters at issue 
and supplement the pertinent law and regulations previously 
cited.

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service. This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  
38 U.S.C.A. § 1154; 38 C.F.R. § 3.306.

(1)	The usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment, including 
postoperative scars, absent or poorly functioning parts or 
organs, will not be considered service connected unless the 
disease or injury is otherwise aggravated by service. 

(2)	Due regard will be given the places, types, and 
circumstances of service and particular consideration will be 
accorded combat duty and other hardships of service. The 
development of symptomatic manifestations of a preexisting 
disease or injury during or proximately following action with 
the enemy or following a status as a prisoner of war will 
establish aggravation of a disability.  38 C.F.R. § 3.306.

In order for a claim to be well grounded, there must be (1) 
competent evidence of a current disability (a medical 
diagnosis); (2) incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and (3) a nexus 
between the in-service disease or injury and the current 
disability (medical evidence).  Caluza, supra.  As applicable 
to claims of secondary service connection, to include 
aggravation, see Reiber v. Brown, 7 Vet. App. 513 (1995); 
Nici v. Brown, 9 Vet. App. 494 (1996).

Service connection may be granted for nephritis, calculi of 
the kidney, arteriosclerosis, and cardiovascular disease 
including hypertension although not otherwise established as 
incurred in service, if manifested to a compensable degree 
within one year from the date of separation from service 
provided the rebuttable presumption provisions of § 3.307 are 
also satisfied.  38 C.F.R. § 3.309.

Hypertension means that diastolic blood pressure is 
predominantly 90 mm. or greater.  Isolated systolic 
hypertension means systolic blood pressure is predominantly 
160 mm. or greater with a diastolic blood pressure of less 
than 90 mm.  Hypertension or isolated systolic hypertension 
must be confirmed by readings taken two or more times on at 
least three different days.  38 C.F.R. § 4.104, Diagnostic 
Code 7101 in effect from January 12, 1998.

Service connection for post-traumatic stress disorder 
requires medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor.  If the claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed inservice 
stressor.  Additionally, if the claimed stressor is related 
to the claimant having been a prisoner-of-war, prisoner-of-
war experience which satisfies the requirements of Sec. 
3.1(y) of this part will be accepted, in the absence of 
evidence to the contrary, as conclusive evidence of the 
claimed inservice stressor.  38 C.F.R. § 3.304(f), effective 
prior to March 7, 1997.

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the veteran was a prisoner-of-war 
under the provisions of Sec. 3.1(y) of this part and the 
claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) as amended effective March 7, 
1997, 64 Fed. Reg. 32807-32808 (June 18, 1999).

The criteria for a grant of service connection for disorders 
resulting from exposure to herbicides such as Agent Orange 
are strictly defined in governing regulation.  Except as 
provided in paragraph (b) which follows, exposure to the 
specified vesicant agents during active military service 
under the circumstances described below together with the 
subsequent development of any of the indicated conditions is 
sufficient to establish service connection for that 
condition:

(1) Full-body exposure to nitrogen or sulfur mustard during 
active military service together with the subsequent 
development of chronic conjunctivitis, keratitis, corneal 
opacities, scar formation, or the following cancers: 
Nasopharyngeal; laryngeal; lung (except mesothelioma); or 
squamous cell carcinoma of the skin.

(2) Full-body exposure to nitrogen or sulfur mustard or 
Lewisite during active military service together with the 
subsequent development of a chronic form of laryngitis, 
bronchitis, emphysema, asthma or chronic obstructive 
pulmonary disease.

(3) Full-body exposure to nitrogen mustard during active 
military service together with the subsequent development of 
acute nonlymphocytic leukemia.

(b) Service connection will not be established under this 
section if the claimed condition is due to the veteran's own 
willful misconduct (See Sec. 3.301(c)) or there is 
affirmative evidence that establishes a nonservice-related 
supervening condition or event as the cause of the claimed 
condition (See Sec. 3.303).  38 C.F.R. § 3.316.


Analysis

Section 5107 of title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  
Because the veteran has failed to meet this burden, the Board 
finds that his claims of entitlement to service connection 
for a psychiatric disability including PTSD, a lung disorder, 
cardiovascular disorder including hypertension, a kidney 
disorder, post polio syndrome, residuals of claimed heat 
stroke and a disability manifested by fatigue and weakness 
are not well grounded and must be denied.

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  

The claimant does not meet this burden by merely presenting 
his lay opinion because he is not a medical health care 
professional and is not competent medical authority.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Consequently, 
his lay assertions in this instance cannot constitute 
cognizable evidence, and as cognizable evidence is necessary 
for a well grounded claim.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  The absence of cognizable evidence 
renders the veteran's claims not well grounded.  

The probative medical evidence is unfavorable.  There is a 
substantial evidentiary record.  Regarding a psychiatric 
disability including PTSD, the record does confirm depression 
but it is not linked by competent evidence to service.  PTSD 
is mentioned but it as well is not linked to any incident of 
service.  A psychiatric examination during incarceration 
linked possible PTSD to more recent events.

The Board has not overlooked the recently-effected changes to 
38 C.F.R. § 3.304(f) concerning the type of evidence required 
to establish service connection for PTSD thereby implementing 
Cohen v. Brown, 10 Vet. App. 128 (1997).  In addition to 
addressing other concerns, the amendment clarified in part 
that medical evidence diagnosing PTSD must be in accordance 
with 38 CFR 4.125(a), which requires that diagnoses of mental 
disorders conform to the current diagnostic criteria.  The 
change does not on its own constitute new and material 
evidence and in essence there is no potential benefit to the 
veteran since there is no PTSD diagnosis linked to service at 
any time under any applicable diagnostic criteria.  See, for 
example, the discussion in Routen v. West supra.  Whether 
there is a clear diagnosis of PTSD linked to service is a 
question that must be resolved in the determination of 
service connection on the merits and the recent changes may 
be significant in such circumstances.  However, the crucial 
element missing here is a diagnosis of PTSD at any time 
linked to service. 

Regarding a lung disorder, the record does show occasional 
respiratory complaints.  Although asthma was mentioned, it 
does not appear to be an established diagnosis and bronchitis 
has been mentioned infrequently.  Neither is reported as 
chronic.   There is also the reference to Legionnaire's 
disease.  What is most significant is the absence of any 
competent evidence linking a chronic respiratory disability 
to service or the veteran's circumstances of service.  The 
Board does not find chronic respiratory disability to be 
confirmed in the record.  

The Board has not overlooked that the veteran asked for 
mustard gas consideration in April 1993 and that he 
supplemented the record with information at that time.  The 
RO development in July 1993 and August 1993 was not 
successful in locating information on the veteran's 
participation in training activities as claimed.  Further 
contact accomplished in February 1994 and July 1994 resulted 
in a request for additional information that the RO sought 
from the veteran in September 1994 and in April 1995.  The RO 
once again contacted a service department agency in November 
1995 and March 1996 and a negative reply was received in 
March 1996. Once again, in December 1998 the RO contacted 
Dugway Proving Ground for toxic exposure information and the 
reply in January 1999 was once again negative for the 
veteran.  However, there is information received from the 
service department in 1993 that seems to indicate that the 
veteran may have participated in field testing of a toxic 
substance test kit in 1961 at the Dugway facility.

In any event, the Board must observe that the record does not 
provide for a well grounded claim for toxic gas exposure 
unless there is medical evidence of chronic forms of various 
disabilities listed in the regulation.  The record does not 
confirm chronic form of bronchitis, asthma, emphysema or 
chronic obstructive pulmonary disease.  For any disability 
not listed the veteran would be required to present competent 
evidence to establish the required nexus.  See Pearlman, 
supra.   

Concerning a cardiovascular disorder including hypertension, 
the record does not show either disorder confirmed until many 
years after service.  Once again the claim fails because the 
veteran has not produced competent nexus evidence.  As a 
layperson he cannot link either hypertension or other 
cardiovascular disease to service.  As noted previously, the 
veteran was given more than a year to produce such evidence, 
particularly evidence linking his diet in service to the 
later developing cardiovascular disease.  He failed to do so 
and he has offered no explanation.  Thus, the Board may 
reasonably conclude that the claimed nexus evidence does not 
exist.  

Regarding a kidney disorder, the veteran asserted that he had 
hematuria in service but the record in 1961 showed otherwise.  
The hospitalization record in service shows a negative 
urinalysis.  Although there are references in the record many 
years after service to renal dysfunction and renal calculus, 
there is simply no competent evidence indicating a nexus to 
service.  The federal prison system medical evaluation did 
not confirm a kidney disorder and VA records in the 1990's 
show an evaluation for probable renal calculus.  These 
initial references are many years after service and without 
competent nexus evidence they are insufficient to render the 
claim well grounded.  

The Board recognizes that the veteran had polio before 
entering the service.  What the service medical records 
confirm rather clearly is that he had no symptoms related by 
examiners at the time to polio.  The references to polio 
since service have consistently presented a picture of a 
benign disorder with only some residual weakness of the back 
musculature.  The Board must observe that a diagnosis of post 
polio syndrome has not been rendered by any medical expert.  
Further, there is no competent evidence to establish 
aggravation of polio or aggravation of the residuals of polio 
as a result of service.  Such evidence is required to well 
ground a claim based on aggravation, a theory the veteran 
added recently at the hearing.  

The Board will simply observe that the veteran's claim of 
service connection for heat stroke fails to meet the rather 
low threshold necessary to establish a well grounded claim.  
Not the least of which is evidence of heat stoke in service 
or a current diagnosis of such disability.  His testimony is 
revealing in that he admitted having no medical evidence to 
support the claim.  

The claim of service connection for a disability manifested 
by fatigue and weakness appears to be more properly viewed as 
a claim for symptoms that may characterize a number of his 
claimed disorders.  Indeed, fatigue and weakness are 
mentioned in the context of claimed polio residuals and heat 
stroke.  Simply stated, there is no competent evidence of 
such a disability linked to service.

As it is the province of trained health care professionals to 
enter conclusions that require medical opinions as to 
causation, Grivois, supra, the veteran's lay opinion is an 
insufficient basis upon which to find his claims well 
grounded.  Espiritu, supra.  The veteran is clearly asserting 
facts beyond his competence.  King, supra.  

In summary, a well grounded claim must be supported by 
evidence, not merely allegations.  The veteran's various 
claims fail to meet this threshold, therefore the claims of 
entitlement to service connection for a psychiatric 
disability including PTSD, a lung disorder, cardiovascular 
disorder including hypertension, a kidney disorder, post 
polio syndrome, residuals of claimed heat stroke and a 
disability manifested by fatigue and weakness are being 
denied as not well grounded.  The record of the medical 
treatment was reviewed and due consideration was given to the 
veteran's assertions.  However, there is simply no probative 
evidence supporting his speculation as to the etiology of his 
disabilities. 

Although the RO appears to have considered the claims of 
service connection for psychiatric, cardiovascular, lung, 
kidney and post polio syndrome disorders on a different 
basis, the veteran has not been prejudiced by the Board's 
decision finding the claims not well grounded.  In 
considering the claims on the merits, the RO afforded the 
claims more consideration than they were due under the 
circumstances.  

The Board further finds that the RO has advised the veteran 
of the evidence necessary to establish well-grounded claims, 
and he has not confirmed the existence of any probative 
medical evidence that has not already been obtained that 
would render his claims well grounded.  McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  The hearing testimony shows that the 
veteran was offered an opportunity to obtain supporting 
medical evidence and that he advised the RO hearing officer 
that he would do so (T 37-38).  More than a year passed after 
the January 1998 hearing without any evidence having been 
submitted to the RO and none was submitted to the Board.  The 
Board may reasonably conclude that the veteran has abandoned 
his quest for such evidence and essentially relies upon his 
own opinion of causation to support his claims.  38 C.F.R. 
§ 3.158. 

Although the veteran has mentioned receipt of a supplemental 
security income payment from the Social Security 
Administration (SSA), he has not advised the Board that any 
evidence he provided to SSA is not of record or would 
establish a well grounded claim for any of the claimed 
disorders.  Therefore the Board does not find a need to 
expend additional adjudication resources to request SSA 
records at this time.  Baker v. West, 11 Vet. App. 163, 169 
(1998); Grivois v. Brown, 6 Vet. App. 136, 139 (1994); Gobber 
v. Derwinski, 2 Vet. App. 470, 472 (1992).


III.  Compensation under the provisions of 
38 U.S.C.A. § 1151 for impotence and residuals of 
pulmonary embolism.

Factual Background

The veteran was hospitalized in early August 1990 at a VA 
hospital for unstable angina.  The record indicated at that 
time that current and previous medication for hypertension 
caused a decrease in sexual function.  

VA hospitalized the veteran in late August 1990 for cardiac 
catheterization and coronary artery bypass grafting.  
Bibasilar atelectasis was reported on a postoperative chest 
X-ray with clear lungs to auscultation mentioned on an 
earlier physical examination.  He was released in stable 
condition to his home and he was to wear an elastic stocking 
for four to six weeks.  The diagnosis was coronary artery 
disease.

VA hospitalization of the veteran in September 1990 shows a 
diagnosis of pulmonary embolism.  It was reported that just 
prior to admission he had sudden sharp chest pain.  It was 
reported in the summary that the "number one thing on our 
mind was PE".  He was sent to the St. Luke's medical 
facility for a scan procedure that was read as showing a high 
probability for pulmonary embolism.  It was reported that a 
follow up chest X-ray was read as typical of pulmonary 
embolism.  Treatment was started.  He was discharged to his 
home.  

VA hospitalized the veteran in October 1990.  He was found 
with decreased breath sounds in the left base and the 
diagnosis was left lower lung atelectasis residual after 
pulmonary embolism.  A chest X-ray was read as showing 
chronic left lower lobe air space disease/collapse with 
probable adjacent pleural fluid collection.  

The January 1992 VA hospitalization report mentions by 
history pulmonary embolus with left lower lobe scarring and 
no current cardiorespiratory symptoms.  VA hospitalization in 
early 1993 for surgery related to multiple gunshot wounds he 
sustained in late 1992 noted pulmonary embolism by history.  
Summaries of subsequent VA hospitalizations in the 1990's 
mention pulmonary embolism by history.

VA outpatient treatment records note in November 1990 that 
the veteran should not have received beta-blockers given his 
history of impotence and depression.  In mid 1991 he 
complained of impotence since starting Diltiazem.  In late 
1991 impotence was complained of as still a problem and a VA 
physician noted no relief with decrease in the dose of 
medication.  Consideration was to be given to low 
testosterone and psychogenic factors.  

The VA outpatient treatment records in July 1992 show the 
veteran's complaint of impotence continued and he sought a 
change in medication.  The assessment was sexual dysfunction 
secondary to cardiac operation and mental factors.  A 
September 1992 record entry noted impotence secondary to two 
years of medication. 

Medical records received from the federal prison system 
report in late 1993 a history of impotence since coronary 
artery surgery.  The etiology was reported as unclear but 
that hypertension medication was a possibility.  

VA outpatient records in April 1994 include a reference to 
impotence.  In May 1995 the veteran sought treatment for the 
problem and it was explained by a clinician that impotence 
would continue to be a problem especially if there was a 
change to beta-blocker medication.  Impotence is mentioned in 
a summary of VA hospitalization In July 1997.  Outpatient 
treatment records in 1997 report impotence that had been a 
problem since surgery.  The records report that he had mixed 
results with a pump and that he was being referred for penile 
injection.  

He claimed entitlement to compensation under section 1151 in 
late 1995 correspondence to the RO.  He asserted sexual 
dysfunction and VA error in failing to diagnose pulmonary 
embolism. 

He testified in 1998 about his conviction that impotence was 
linked to electroshock therapy to the testicles in late 
1960's, and that he had been impotent since 1969.  As for 
pulmonary embolism, the veteran asserted that the VA did not 
properly diagnose the disorder.  He asserted the VA should 
have found it and stated that the pulmonary embolus was taken 
care of (T 30-34). 


Criteria

In Gardner v. Derwinski, the United States Supreme Court 
declared invalid the provisions of 38 C.F.R. § 3.358(c)(3) 
(1994), requiring VA fault or accident prior to recovery 
under 38 C.F.R. § 1151.  Gardner v. Derwinski, 1 Vet. 
App. 584 (1991), add'd sub nom., Gardner v. Brown, 5 F.3d 
1456 (Fed. Cir. 1993), Brown v. Gardner, 115 S.Ct. 552 
(1994).  The United States Supreme Court held that VA is not 
authorized by § 1151 to exclude from compensation the 
"contemplated or foreseeable" results of non negligent 
medical treatment, as was provided by 38 C.F.R. 
§ 3.358(c)(3).  Subsequently, the VA Secretary sought an 
opinion from the Attorney General as to the scope of the 
exclusion from § 1151 coverage contemplated by the Supreme 
Court's decision.  

In a memorandum to the Secretary dated January 20, 1995, the 
Deputy Assistant Attorney General, Office of the Legal 
Counsel, U.S. Department of Justice, indicated that the 
Supreme Court's holding is read most accurately as excluding 
from coverage under § 1151 only those injuries that are 
"certain, or perhaps the very nearly certain, result of 
proper medical treatment."  In March 1995, amended 
regulations were published deleting the fault or accident 
requirement of 38 C.F.R. § 3.358, in order to conform the 
regulations to the Supreme Court's decision.

As provided under 38 C.F.R. § 3.358(a), where it is 
determined that there is additional disability resulting from 
a disease or injury or an aggravation of an existing disease 
or injury suffered as a result of training, hospitalization, 
medical or surgical treatment, or examination, compensation 
will be payable for such additional disability.  

In determining that additional disability exists, the 
following considerations will govern:  (1) The veteran's 
physical condition immediately prior to the disease or injury 
on which the claim for compensation is based will be compared 
with the subsequent physical condition resulting from the 
disease or injury, each body part involved being considered 
separately.  (i) As applied to examinations, the physical 
condition prior to the disease or injury will be the 
condition at time of beginning the physical examination as a 
result of which the disease or injury was sustained.  (ii) As 
applied to medical or surgical treatment, the physical 
condition prior to the disease or injury will be the 
condition which the specific medical or surgical treatment 
was designed to relieve.  Compensation will not be payable 
under 38 U.S.C.A. § 1151 for the continuance or natural 
progress of disease or injuries for which the training, or 
hospitalization, etc., was authorized.  38 C.F.R. § 3.358(b).

In determining whether such additional disability resulted 
from a disease or an injury or an aggravation of an existing 
disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or 
examination, the following considerations will govern:  (1) 
It will be necessary to show that the additional disability 
is actually the result of such disease or injury or an 
aggravation of an existing disease or injury and not merely 
coincidental therewith.  (2) The mere fact that aggravation 
occurred will not suffice to make the additional disability 
compensable in the absence of proof that it resulted from 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of training, hospitalization, 
medical or surgical treatment, or examination.  Compensation 
is not payable for the necessary consequences of medical or 
surgical treatment or examination properly administered with 
the express or implied consent of the veteran, or, in 
appropriate cases, the veteran's representative.  "Necessary 
consequences" are those which are certain to result from, or 
were intended to result from, the examination or medical or 
surgical treatment administered.  

Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined at the time consent 
was given whether that treatment would in fact be 
administered.  When the proximate cause of the injury 
suffered was the veteran's willful misconduct or failure to 
follow instructions, it will bar him (or her) from receipt of 
compensation hereunder except in the case of incompetent 
veterans.  38 C.F.R. § 3.358(c).

In pertinent part, 38 U.S.C.A. § 1151 mandates that where any 
veteran shall have suffered an injury, or an aggravation of 
an injury, as the result of hospitalization, medical or 
surgical treatment...awarded under any of the laws administered 
by the Secretary of VA, and not the result of such veteran's 
own willful misconduct, and such injury or aggravation 
results in additional disability to or the death of the 
veteran, disability or death compensation...shall be awarded 
in the same manner as if such disability, aggravation or 
death were service-connected.

However, effective October 1, 1997, 38 U.S.C.A. § 1151, 
relating to benefits for persons disabled by treatment or 
vocational rehabilitation, was amended by Congress.  See 
section 422(a) of Pub. L. No. 104-204.

The purpose of the amendment is, in effect, to overrule the 
Supreme Court's decision in the Gardner case, which held that 
no showing of negligence is necessary for recovery under 
section 1151.  In pertinent part, § 1151 is amended as 
follows:  (a) Compensation under this chapter and dependency 
and indemnity compensation under chapter 13 of this title 
shall be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service-connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and (1) the disability or death was caused 
by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered 
by the Secretary, either by a Department employee or in a 
Department facility as defined in section 1701(3)(A) of this 
title, and the proximate cause of the disability or death was 
(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable.

However, these amendments apply only to claims filed on or 
after the effective date of the statute, October 1, 1997.  
Since the veteran's appeal was pending prior to this date, it 
continues to be subject to review under the prior statutory 
language and interpretation.  VAOPGCPREC 40-97 (O.G.C. Prec. 
40-97).


Analysis

As noted previously, section 5107 of title 38, United States 
Code unequivocally places an initial burden upon the claimant 
to produce evidence that his claim is well grounded; that is, 
that his claim is plausible.  Grivois, supra, Grottveit, 
supra.  The Board believes that the veteran has met this 
burden as to the claim for impotence.  However, the Board 
finds that his claim for entitlement to disability 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
residuals of pulmonary embolism is not well grounded and must 
be denied.

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy, supra.  
The veteran does not meet this burden by merely presenting 
his lay opinion because he is not a medical health care 
professional and is not competent medical authority.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Consequently, 
his lay assertions in this instance cannot constitute 
cognizable evidence, and as cognizable evidence is necessary 
for a well grounded claim.  Tirpak, supra.  The absence of 
cognizable evidence renders a veteran's claim for pulmonary 
embolism residuals not well grounded.  

The probative medical evidence is unfavorable.  It cannot be 
overlooked that the veteran received what can reasonably be 
regarded as comprehensive medical treatment from VA in 
September 1990's for his left chest pain complaints.  The 
contemporaneous record shows VA was attentive to the 
possibility of pulmonary embolism and confirmed it though 
diagnostic testing.  The treatment instituted immediately 
appeared to have been successful in avoiding complications.  

The Board must point out that the VA medical evaluations 
after the pulmonary embolism was treated do not show 
appreciable disabling residuals.  There are radiologically 
demonstrated changes in the left lower lung.  However, it has 
not been established that VA medical treatment resulted in 
any additional disability from pulmonary embolism.  What the 
record shows is a historical reference to the pulmonary 
embolism without any disability related to it on numerous 
occasions since the late 1990's.  There is no disability 
linked to the pulmonary embolism show currently by competent 
evidence.  

A basic element necessary to well ground a claim such as the 
veteran's is the existence of an additional disability 
resulting from VA medical treatment.  None of the probative 
medical evidence supports the veteran's belief.  The 
veteran's appeal sought to link VA having referred him to 
another facility as evidence of improper care.  What appears 
to have been the case is that the treating staff was well 
aware of possible pulmonary embolism and sought to confirm it 
with diagnostic testing available elsewhere.  This was done 
immediately and treatment was started.  The veteran appears 
to draw a conclusion he seeks rather than showing that there 
exists competent opinion showing currently any disabling 
residuals of pulmonary embolism linked to VA treatment.

What is as noteworthy is that none of the records include an 
opinion of disabling residuals of pulmonary embolism linked 
to VA medical treatment.  Therefore, the Board does not find 
that development is warranted in view of the failure of the 
veteran to establish a well grounded claim.  

As it is the province of trained health care professionals to 
enter conclusions that require medical opinions as to 
causation, Grivois, supra, the veteran's lay opinion is an 
insufficient basis upon which to find his claim well 
grounded.  Espiritu, supra.  The veteran is asserting facts 
beyond his competence.  King, supra.  He did sustain a 
pulmonary embolism but disabling residuals linked in any way 
to VA medical care have not been shown.

Accordingly, as a well grounded claim must be supported by 
evidence, not merely allegations, Tirpak, supra, the 
veteran's claim for entitlement to disability compensation 
under the provisions of 38 U.S.C.A. § 1151 for pulmonary 
embolism must be denied as not well grounded.  The record of 
the medical treatment in question was reviewed and it appears 
that due consideration was given to the veteran's assertion.  
The RO appears to have considered the claim on the same 
basis.  In considering the claim to be not well grounded, the 
RO afforded the veteran's claim the consideration it was due 
under the circumstances.  The Board further finds that the RO 
has advised the appellant of the evidence necessary to 
establish a well grounded claim, and he has not indicated the 
existence of any probative medical evidence that has not 
already been obtained that would render his claim well 
grounded.  McKnight, supra, Epps, supra. 

Regarding impotence, the record is significantly different.  
Impotence is confirmed currently and it appears to have been 
a medical problem reasonably linked to VA treatment for 
hypertension.  Although the timeline is somewhat confusing it 
would appear that chronic impotence has been present since 
the early 1990s and the medical opinions of record, overall, 
place medical treatment in the forefront of likely causes.  
The veteran's recent VA records contain sufficient evidence 
to establish that a current, chronic problem exists.  The 
recent VA medical opinions and the opinion offered during his 
confinement in 1993 offer an acceptable explanation in favor 
of the conclusion to finding impotence resulted from VA 
medical treatment rather than natural progress or an intended 
result of treatment.  Compensation may be paid under such 
circumstances.  38 C.F.R. § 3.358(b).  The veteran's claim 
for compensation for impotence under the provisions of 
38 U.S.C.A. § 1151 based on VA medical treatment is well 
grounded and meritorious when the doctrine of reasonable 
doubt is applied to his case.






ORDER

The veteran having submitted new and material evidence to 
reopen his claims of entitlement to service connection for 
skin and back disorders, the appeal is allowed to this 
extent.

The veteran not having submitted evidence of well grounded 
claims of entitlement to service connection for skin and back 
disorders, the appeal is denied to this extent.

The veteran not having submitted new and material evidence to 
reopen his claim of entitlement to service connection for a 
dental disorder, the appeal is denied.

The veteran not having submitted evidence of well grounded 
claims of entitlement to service connection for a psychiatric 
disability including PTSD, a lung disorder, a cardiovascular 
disorder including hypertension, a kidney disorder, post 
polio syndrome, residuals of claimed heat stroke, and a 
disability manifested by fatigue and weakness, the appeal is 
denied. 

The veteran not having submitted evidence of a well grounded 
claim of entitlement to disability compensation for residuals 
of pulmonary embolism under the provisions of 38 U.S.C.A. 
§ 1151 (West 1991 & Supp. 1998) based on medical treatment 
performed by VA, the appeal is denied.

Disability compensation for impotence under the provisions of 
38 U.S.C.A. § 1151 (West 1991 & Supp. 1998) based on medical 
treatment performed by VA is granted, subject to the laws and 
regulations governing the award of monetary benefits.



		
	Heather J. Harter
	Acting Member, Board of Veterans' Appeals

 

